Citation Nr: 1430925	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.  

2.  Entitlement to service connection for major depression, including as secondary to service-connected disabilities.  

3.  Entitlement to service connection for lumbar disc disease with urinary incontinence and radiculopathy, including as secondary to service-connected disabilities.  

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for arachnoiditis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

 Appellant (the Veteran) and her spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1980 to April 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, a Travel Board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for sinusitis has been raised by the Veteran during the Board hearing in July 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In November 2013 VA was notified that the Veteran is now in receipt of benefits administered by the Social Security Administration (SSA).  While records relating to a 2007 denial of SSA benefits have been associated with the claims folder, records pertaining to the 2013 award of such benefits have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  Lind v. Principi, 3 Vet. App. 493, 494 (1992) (the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records.)  Thus, the RO must request complete copies of the SSA records utilized in awarding the Veteran disability benefits.  

Regarding the claims of service connection for major depression and lumbar disc disease, it is noted that the Veteran's contentions include theories that these disabilities are secondary to her service-connected disabilities.  Review of the record shows that she was afforded VA examinations in January 2008 to ascertain the etiology of her psychiatric and low back disabilities, but that contentions of secondary service connection were either not addressed or contradictory.  In this regard, it is noted that the VA spinal examination did not address the issue of whether the low back disability could be related to her service-connected lower extremity disabilities.  The VA psychiatric examination report did include an opinion that her major depressive disorder were less likely as not related to the service-connected disabilities, but went on to state that the depression had multiple precipitants, one of which included chronic pain.  This discrepancy must be resolved prior to appellate consideration.  

Regarding the claim of compensation for arachnoiditis, the Veteran contends that this disability is related to a lumbar myelogram procedure that she underwent at a VA facility on March 12, 2007.  Following the July 2012 hearing before the undersigned, the Veteran submitted a November 2011 record that included an assessment of rule out arachnoiditis.  Thus, it is not clear that the Veteran has this disability or, if so, whether compensation is appropriate under the provisions of 38 U.S.C.A. § 1151.  The Board finds that an examination is warranted for these determinations to be made.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a new 38 C.F.R. § 3.159(b) letter, addressing, among other things, her claims for service connection for low back and psychiatric disorders on a secondary basis (38 C.F.R. § 3.310).

2.  The AOJ must contact SSA and request copies, for association with the claims folder,  of any and all records utilized in the November 2013 disability determination.  All records received must be added to the claims file.

3.  The AOJ must arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of her low back disorder and arachnoiditis.  

The examiner must be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the low back disorder is related to service or proximately due to or aggravated by service-connected disabilities.  

The examiner must also address the following:

a.  Is it at least as likely as not that the Veteran incurred additional arachnoiditis disability as a result of treatment received at VA on March 12, 2007?  

b.  If it is found that the Veteran had additional disability as a result of the March 12, 2007 treatment, is it at least as likely as not that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable?  For purposes of the opinion, whether the proximate cause of any additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.

The claims folder must be made available for review in connection with this examination.  The examiner must provide complete rationale for all conclusions reached.  

4.  The AOJ must arrange for the Veteran to undergo a VA psychiatric examination to ascertain the current nature and etiology of her psychiatric disorder.  The examiner must be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the psychiatric disorder is related to service or proximately due to or aggravated by service-connected disabilities, including to any pain-related symptoms or medications.  The claims folder must be made available for review in connection with this examination.  The examiner must provide a complete rationale for all conclusions reached.  

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If the determination of any issues remains unfavorable to the Veteran, she and her representative must be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran must be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



